Citation Nr: 1130558	
Decision Date: 08/17/11    Archive Date: 08/29/11

DOCKET NO.  05-16 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel



INTRODUCTION

The Veteran had active service from June 1980 to June 1983. He also had service in the Alabama Army National Guard (ALARNG) from March 1984 to November 1990.  

This matter comes before the Board of Veterans' Appeals (Board) from an August 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In light of a recent decision by the United States Court of Appeals for Veterans Claims (Court), the Board has re-phrased the issue on appeal as entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009) (finding that a claim for PTSD cannot be a claim limited only to that diagnosis, but must be considered a claim for any mental disability that may reasonably be encompassed by several factors including: the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that the Secretary obtains in support of the claim).

In December 2009, the Board remanded this claim for additional development, to include providing the Veteran additional information about the evidence needed to substantiate his claimed in-service stressors, requesting additional information from the Joint Services Records Research Center (JSRRC), and providing the Veteran a VA examination.  Unfortunately, the development requested as part of the December 2009 remand order is incomplete.  Therefore, another remand is required. See Stegall v. West, 11 Vet. App. 268, 270- 71 (1998) (holding that a remand by the Board confers upon a veteran, as a matter of law, the right to compliance with the Board's remand order).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required.

REMAND

Preliminarily, the Board notes that the Veteran had active service in the Army from June 1980 to June 1983.  He also had service in the ALARNG from March 1984 to November 1990 and was attached to "HHB 3/117th FA TROY, AL."  His military occupational specialty was medical specialist and/or battery aidman.  A review of the claims file reflects that some of the Veteran's service treatment records (STRs) and some of the Veteran's service personnel records (SPRs) are of record.  However, it appears that some of these records are not associated with the claims file.  On remand, therefore, the appropriate service department and/or Federal Agency should be contacted to obtain complete copies of these records.  An attempt should also be made to determine the Veteran's periods of active duty, active duty training (ADT), and inactive duty training (IDT).  All efforts to obtain these records should be fully documented.

In the Board's December 2009 remand order, the RO was instructed to contact the JSRRC to verify the Veteran's claimed in-service stressors.  The Veteran specifically identified the following stressors:

* Recovering a parachutist's body from a lake at Fort Wainwright, Alaska between June and September 1982.

* Responding to a helicopter crash in the winter months in Alaska, but having to wait until warmer weather (i.e., March to June 1981) to recover the bodies.

* Witnessing a fellow soldier get electrocuted at Camp Shelby, Mississippi between June and August 1988.  

However, in August 2010, instead of contacting the JSRRC, the RO contacted the Army Crime Records Center to verify the Veteran's claimed in-service stressors.  The Board notes that the Army Crime Records Center response in September 2010 indicated that they possessed records of criminal investigations and military police reports.  No meaningful search could be performed based on the information provided.  As the RO has not attempted to verify the Veteran's claimed in-service stressors through the JSRRC as directed in the December 2009 remand order, another remand is necessary to afford this opportunity.

Effective July 13, 2010, VA amended 38 C.F.R. § 3.304(f) by liberalizing, in certain circumstances, the procedural standards for establishing the occurrence of an in-service stressor for non-combat veterans.  See 75 Fed. Reg. 39,843-39,852 (effective July 13, 2010).  Previously, VA was required to undertake extensive development to determine whether a non-combat veteran actually experienced the claimed in-service stressor and lay testimony, by itself, was not sufficient to establish the occurrence of the alleged stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Instead, credible supporting evidence of a corroborated in-service stressor was required.  Credible supporting evidence was not limited to service department records, but could be from any source.  See YR v. West, 11 Vet. App. 393, 397 (1998); see also, Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  Further, credible supporting evidence of the actual occurrence of an in-service stressor could not consist solely of after-the-fact medical nexus evidence.  See Moreau, 9 Vet. App. at 396.

The amended version of 38 C.F.R. § 3.304(f)(3) eliminated the need for stressor corroboration in circumstances in which the Veteran's claimed in-service stressor was related to "fear of hostile military or terrorist activity."  Specifically, the amended version of 38 C.F.R. § 3.304(f)(3) stated:

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

See 38 C.F.R. § 3.304(f)(3) (codified in 75 Fed. Reg. 39,843- 39,852).  The Veteran in this case receives consideration under the amended version of 38 C.F.R. § 3.304(f) because his claim was appealed to the Board prior to July 13, 2010, but not decided by the Board as of July 13, 2010.

Additionally, in the December 2009 remand order, the RO was instructed to afford the Veteran a VA examination to determine the nature and etiology of his currently diagnosed PTSD and its relationship to service, if any.  To date, no such examination has been provided.  Therefore, a remand is necessary to afford the Veteran the requested VA examination.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (noting that VA's duty to assist includes providing a thorough and contemporaneous medical examination).

The Veteran also receives medical care through VA.  VA is required to make reasonable efforts to help a Veteran obtain records relevant to her claim, whether or not the records are in Federal custody.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010); Bell v. Derwinski, 2 Vet. App. 611 (1992).  The RO/AMC should attempt to obtain all VA medical records pertaining to the Veteran that are dated from August 30, 2005.  Additionally, the Veteran should be contacted and asked to identify any and all non-VA sources of treatment for his currently diagnosed psychiatric disorders.

Finally, the Veteran should be afforded proper notice pursuant to the Veterans Claims Assistance Act (VCAA) of the information and evidence needed to substantiate his service connection claim for an acquired psychiatric disorder, to include PTSD.  The Veteran should also be informed of the information and evidence needed to establish a disability rating and effective date for the disability on appeal.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and request that he identify any and all non-VA sources of treatment for his acquired psychiatric disorder, to include PTSD, since his discharge from service.  In particular, the Veteran should provide, or authorize VA to obtain, any pertinent private records which are not already of record.  All efforts to obtain these records should be fully documented.  If these records cannot be obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2010).  

In addition, send a duty-to-inform notice to the Veteran pursuant to the Veterans Claims Assistance Act.  The notice letter must provide information about the type of evidence necessary to establish service connection for an acquired psychiatric disorder, to include PTSD.  He should also be provided with the information and evidence needed to establish a disability rating and effective date for the disability on appeal.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

2.  Associate with the claims file relevant VA medical treatment records pertaining to the Veteran from August 30, 2005.  If there are no VA medical records dated after August 30, 2005, this finding should be documented in the claims folder.

3.  Contact the appropriate service department and/or Federal agency to obtain complete copies of the Veteran's service treatment records (STRs) and service personnel records (SPRs) from his period of Army service (i.e., June 1980 to June 1983).  Facilities that should be contacted include, but are not limited to, the National Records Personnel Center (NPRC), Records Management Center (RMC), and the Army Human Resources Command (HRC) in St. Louis, Missouri.  See VBA Adjudication Manual, M21-1MR, III.iii.2.B.13.a.  If these records do not exist or cannot be obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2010).

4.  Contact the appropriate agency, which may include the Alabama Adjutant General and the Defense Finance and Accounting Services (DFAS) for verification of all periods of the Veteran's service in the National Guard.  In particular, the inclusive dates (by day, month, and year) of active duty, active duty training (ADT) and inactive duty training (IDT) should be verified.  Additionally, obtain a complete copy of the Veteran's service treatment records (STRs) and service personnel records (SPRs).  All efforts to obtain these records should be fully documented.  If these records cannot be obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2010).

5.  Request that the JSRRC provide any available information which might corroborate the Veteran's alleged in-service stressors.  Forward a copy of the Veteran's DD Form 214, together with any new stressor information that has been obtained, to the JSRRC for an attempt at stressor verification.  The JSRRC should be asked to provide any additional information that might corroborate any of the Veteran's alleged stressors.  As noted above, the Veteran has reported the following claimed in-service stressors:

* Recovering a parachutist's body from a lake at Fort Wainwright, Alaska between June and September 1982.

* Responding to a helicopter crash in the winter months in Alaska, but having to wait until warmer weather (i.e., March to June 1981) to recover the bodies.

* Witnessing a fellow soldier get electrocuted at Camp Shelby, Mississippi between June and August 1988.  

6.  After all of the above development is completed, schedule the Veteran for a VA psychiatric examination to assess the nature and etiology of his psychiatric disabilities.  The examiner is asked to ascertain the nature of all psychiatric disabilities and proper diagnoses thereof, to include PTSD, as set forth in the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV). The claims folder and a copy of this remand must be made available to the examiner.  The examiner should note in the examination report that the claims file has been reviewed.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at this time, and included in the examination report.
If the psychiatrist or psychologist finds that the Veteran meets the criteria for a diagnosis of PTSD, then he or she state whether it is at least as likely as not (a 50 percent or better probability) that the Veteran's current symptoms are related to a confirmed stressor or a stressor involving fear of hostile military activity. The Veteran has reported stressors involving fear of hostile military or terrorist activity, therefore, the examiner should opine as to whether such reported stressors are adequate to support a diagnosis of PTSD.  "[F]ear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f), as amended by 75 Fed. Reg. 41092 (July 15, 2010).  In reaching this conclusion, the examiner is asked to comment on the significance, if any, of the June 2004 VA domiciliary note which appeared to link the Veteran's PTSD to his work as a medic.

In the alternative, the examiner is also asked to express an opinion as to whether the Veteran's other currently diagnosed psychiatric disabilities, including but not limited to adjustment reaction with anxiety and depression, hallucinosis, and depression and psychosis, not otherwise specified, are at least as likely as not (i.e., 50 percent or greater possibility) related to the Veteran's period of active service.  The examiner must provide a complete rationale for any stated opinion.

7.  After the requested examination has been completed, the examination report should be reviewed to ensure that it is in complete compliance with the directives of this remand.  The examination report should be returned to the examiner if it is deficient in any manner.

8. Thereafter, ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted, and readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable laws and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
D. TRASKEY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


